Title: To James Madison from William C. C. Claiborne, 22 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 22 May 1806, New Orleans. “I inclose for your perusal a copy of another Act of the legislature which I shall reject. This measure was probably suggested by some of the French lawyers, and has become a favorite measure with the majority in the two houses, its rejection therefore will perhaps excite some discontent; but the course my judgment suggests, must be pursued. The proceedings of the present Legislature are, I fear, in a great degree influenced by a few Intriguers, who deserve not their confidence; These men have, and will occasion much trouble in this Territory. Mr. Daniel Clark and Mr. Evan Jones are actively employed in political concerns. The first (from disappointment) is greatly soured with the General Administration; and the latter, (from principle) is inimical to the American Government; they both cordially unite in doing the Governor here, all the injury in their power. Mr. Clark’s opposition to me may be attributed to an unwillingness on my part, immediately on my arrival, to be controuled by his opinions, and my aversion to his views, as well private as public. Mr. Jones’s dislike to me has arisen from the seizure of the Brig Active, of the particulars of which you have long since been made acquainted with.”
                